[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               MAY 5, 2009
                            No. 08-13054
                                                           THOMAS K. KAHN
                        Non-Argument Calendar                   CLERK
                      ________________________


                        Agency No. A97-955-825

JEAN GILLES JOSEPH,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 5, 2009)

Before EDMONDSON, Chief Judge, DUBINA and PRYOR, Circuit Judges.
PER CURIAM:



      Petitioner Jean Gilles Joseph (“Petitioner”), a Haitian citizen, asks this Court

to review an order of the Board of Immigration Appeals (“BIA”) denying his

application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment (“CAT”). The BIA’s opinion affirming the Immigration

Judge’s (“IJ”) order was supported by substantial evidence that Petitioner did not

offer credible support of his asylum application. No reversible error has been

shown; we affirm.

      Petitioner appeals the BIA’s decision to affirm the IJ decision denying his

application for asylum, withholding of removal, and CAT relief. Petitioner has

abandoned his CAT claim by failing to argue the issue on appeal.

      Petitioner contends that the IJ clearly erred when it found that he had not

proved past persecution or a reasonable fear of future prosecution: he alleges, he

was attacked, beaten, and threatened because he refused to divulge the whereabouts

of his uncle, who was a member of a political party.

      “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion. Insofar as the [BIA] adopts the IJ’s reasoning, we will

review the IJ’s decision as well.” Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th
                                          2
Cir. 2001). Here, the BIA issued its own opinion with analysis and also adopted

the IJ’s reasoning. Therefore, we review the decisions of both the IJ and the BIA.

       We review legal determinations of the IJ and the BIA de novo. D-Muhumed

v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th Cir. 2004). We review factual

determinations under the highly deferential substantial evidence test, which

requires us to “view the record evidence in the light most favorable to the agency’s

decision and draw all reasonable inferences in favor of that decision.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004). We must affirm the BIA’s

decision “if it is supported by reasonable, substantial, and probative evidence on

the record considered as a whole.” D-Muhumed, 388 F.3d at 818 (quotation

omitted).

       An alien who seeks asylum carries the burden of proving statutory refugee

status. Najjar, 257 F.3d at 1284. To carry this burden, the alien must present

specific and credible evidence to establish (1) past persecution on account of a

statutorily listed factor or (2) a “well-founded fear” that the statutorily listed factor

will cause future persecution. 8 C.F.R. § 208.13(a), (b); Najjar, 257 F.3d at 1287.

A “well-founded fear” of persecution may be established by showing (1) past

persecution that creates a rebuttable presumption of a “well-founded fear” of future

persecution, (2) a reasonable possibility of future personal persecution that cannot

be avoided by relocating within the subject country, or (3) a pattern or practice in
                                            3
the subject country of persecuting members of a statutorily defined group of which

the alien is part. 8 C.F.R. § 208.13(b)(1), (2).

      An alien who seeks withholding of removal carries the burden of showing

that it is more likely than not that, if returned to his country, his life or freedom

would be threatened on account of race, religion, nationality, membership in a

particular social group, or political opinion. 8 U.S.C. § 1231(b)(3). An applicant

who fails to meet the lower “well-founded fear” of persecution burden for asylum

usually fails to meet the “more likely than not” standard required to qualify for

withholding of removal. Rivera v. U.S. Att’y Gen., 487 F.3d 815, 820-21 (11th

Cir. 2007).

      We have explained that “[n]ot all exceptional treatment is persecution.”

Gonzalez v. Reno, 212 F.3d 1338, 1355 (11th Cir. 2000). Persecution requires

“more than a few isolated incidents of verbal harassment or intimidation, and . . .

harassment does not amount to persecution.” Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1231 (11th Cir. 2005) (internal quotations omitted). This Court has

upheld agency decisions that petitioners failed to prove past persecution in cases

where petitioners had been temporarily detained and suffered injuries that required

hospitalization. See Zheng v. U.S. Att’y Gen., 451 F.3d 1287 (11th Cir. 2006);

Djonda v. U.S. Att’y Gen., 514 F.3d 1168 (11th Cir. 2008).

      Petitioner sought asylum and withholding of removal because he was
                                            4
attacked and threatened by a violent mob. The mob wanted information about

Petitioner’s uncle, who is a member of “Together to Save Haiti,” a political group.

Petitioner is not a member, and Petitioner’s uncle is not a leader. Petitioner’s uncle

has since fled Haiti. Both the IJ and the BIA found insufficient nexus between the

harm suffered by Petitioner and a statutorily protected ground: the attackers were

seeking Petitioner’s uncle, not Petitioner. The IJ and BIA also agreed that

insufficient evidence supported Petitioner’s claim that his uncle’s political opinion

was imputed to Petitioner.

      Based on the evidence and viewing the record in the light most favorable to

the agency’s decision, substantial evidence supports the IJ’s and the BIA’s finding

that Petitioner was not persecuted on account of a statutorily protected ground.

The BIA properly considered all of the evidence when it adopted the IJ’s opinion

and added its own analysis. Both the BIA and the IJ properly determined that,

because Petitioner did not meet the less stringent test for asylum, he also did not

meet the more demanding test for withholding of removal. Petitioner has not

demonstrated reversible error in the BIA’s decision or the IJ’s decision;

accordingly, we affirm.

      AFFIRMED.




                                           5